Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 1 of 7 PageID: 36



      William P. McLane, Esq. (NJ Bar #034481996)
      Shareef M. Omar, Esq. (NJ Bar #213692017)
      LITTLER MENDELSON
      A Professional Corporation
      One Newark Center, 8th Floor
      Newark, New Jersey 07102
      973.848.4700
      Attorneys for Defendant
      Computershare, Inc.



                                                         Civil Action No. 2:19-cv-19997-SDW-SCM
      TIFFANY MILLER,

                             Plaintiff,                                   ANSWER AND
                                                                           DEFENSES
      vs.

      ADECCO Staffing, COMPUTERSHARE, ABC
      CORPORATIONS” 1-5 (fictitious names not                         Electronically Filed
      known to Plaintiffs at this time)

                             Defendants.


             Defendant Computershare, Inc. (“Computershare”), by and through its attorneys, Littler

      Mendelson, P.C., by way of Answer to the Complaint and Jury Demand (“Complaint”) of Plaintiff

      Tiffany Miller (“Plaintiff”) states as follows:

                                             AS TO THE FACTS

             1.      Computershare lacks sufficient knowledge or information to either admit or deny

      the allegations contained in Paragraph 1 all of which are directed against defendant ADECCO.

             2.      Computershare admits that ADECCO is a staffing agency that placed Plaintiff with

      Computershare for a temporary assignment, but it lacks sufficient information or knowledge to

      admit or deny the remaining allegations contained in Paragraph 2.

             3.      Computershare admits that it conducts business at 480 Washington Boulevard,

      Jersey City, New Jersey, but denies the remaining allegations contained in Paragraph 3.
Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 2 of 7 PageID: 37



             4.      Computershare denies the allegations contained in Paragraph 4, except to admit that

      it contracted with ADECCO to staff a temporary assignment.

             5.      Computershare denies the allegations contained in Paragraph 5, except to admit that

      it contracted with ADECCO to staff a temporary assignment.

             6.      Computershare denies the allegations contained in Paragraph 6 which are directed

      against Computershare.

             7.      Computershare denies the allegations contained in Paragraph 7 which are directed

      against Computershare.

             8.      Computershare admits the allegations contained in Paragraph 8.

             9.      Computershare admits the allegations contained in Paragraph 9.

             10.     Computershare denies the allegations contained in Paragraph 10.

             11.     Computershare denies the allegations contained in Paragraph 11.

             12.     Computershare denies the allegations contained in Paragraph 12.

             13.     Computershare denies the allegations contained in Paragraph 13.

             14.     Computershare denies the allegations contained in Paragraph 14.

             15.     Computershare denies the allegations contained in Paragraph 15.

             16.     Computershare lacks sufficient knowledge or information to either admit or deny

      whether Plaintiff followed up with any ADECCO employee. Computershare denies the remaining

      allegations contained in Paragraph 16.

             17.     Computershare admits that it notified ADECCO on or about October 9, 2017, that

      it was ending Plaintiff’s temporary assignment due to her poor performance, but denies any and

      all remaining allegations contained in Paragraph 17.

             18.     Computershare lacks sufficient knowledge or information to either admit or deny

      the allegations contained in Paragraph 18.



                                                         2
Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 3 of 7 PageID: 38



              19.     Computershare lacks sufficient knowledge or information to either admit or deny

      the allegations contained in Paragraph 19.

              20.     Computershare lacks sufficient knowledge or information to either admit or deny

      whether Plaintiff received any payment from ADECCO. Computershare denies it owes Plaintiff

      any such payment.

              21.     Computershare lacks sufficient knowledge or information to either admit or deny

      whether Defendant ADECCO placed Plaintiff in another position. Computershare denies the

      remaining allegations contained in Paragraph 21.

                                                AS TO COUNT I

              22.     Computershare repeats its answers above to Paragraphs 1 through 21 1 of the

      Complaint as if set forth fully at length herein.

              23.     Computershare denies the allegations contained in Paragraph 22 that are directed

      against it.

              WHEREFORE, Computershare respectfully requests judgment denying all of Plaintiff’s

      requested relief and dismissing the Complaint against it with prejudice, together with attorneys’

      fees and cost of suit.

                                                AS TO COUNT II

              24.     Computershare repeats its answers above to Paragraphs 1 through 23 of the

      Complaint as if set forth fully at length herein.

              25.     Computershare denies the allegations contained in Paragraph 25 that are directed

      against Computershare.




      1
        Plaintiff renumbered the Paragraphs of her Complaint after each count. Computershare instead numbers the
      paragraphs consecutively.


                                                             3
Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 4 of 7 PageID: 39



              WHEREFORE, Computershare respectfully requests judgment denying all of Plaintiff’s

      requested relief and dismissing the Complaint against it with prejudice, together with attorneys’

      fees and cost of suit.

                                              AS TO COUNT III

              26.     Computershare repeats its answers above to Paragraphs 1 through 25 of the

      Complaint as if set forth fully at length herein.

              27.     Computershare denies the allegations contained in Paragraph 25 that are directed

      against Computershare.

              WHEREFORE, Computershare respectfully requests judgment denying all of Plaintiff’s

      requested relief and dismissing the Complaint against it with prejudice, together with attorneys’

      fees and cost of suit.

                                              AS TO COUNT IV

              28.     Computershare repeats its answers above to Paragraphs 1 through 27 of the

      Complaint as if set forth fully at length herein.

              29.     Computershare denies the allegations contained in Paragraph 29 that are directed

      against Computershare.

              30.     Computershare denies the allegations contained in Paragraph 30 that are directed

      against Computershare.

              31.     Computershare denies the allegations contained in Paragraph 31 that are directed

      against Computershare.

              WHEREFORE, Computershare respectfully requests judgment denying all of Plaintiff’s

      requested relief and dismissing the Complaint against it with prejudice, together with attorneys’

      fees and cost of suit.




                                                          4
Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 5 of 7 PageID: 40



                                                AS TO COUNT V

              32.     Computershare repeats its answers above to Paragraphs 1 through 31 of the

      Complaint as if set forth fully at length herein.

              33.     Computershare denies the allegations contained in Paragraph 33 that are directed

      against Computershare.

              WHEREFORE, Computershare respectfully requests judgment denying all of Plaintiff’s

      requested relief and dismissing the Complaint against it with prejudice, together with attorneys’

      fees and cost of suit.

                                             GENERAL DENIAL

              Computershare denies any allegations set forth in the Complaint to the extent not

      specifically admitted or denied herein.

                                                  DEFENSES

                                     FIRST AFFIRMATIVE DEFENSE

              Plaintiff’s Complaint fails to state any claims upon which relief may be granted against

      Computershare.

                                   SECOND AFFIRMATIVE DEFENSE

               Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations.

                                    THIRD AFFIRMATIVE DEFENSE

              The doctrine of estoppel bars Plaintiff’s claims, in whole or in part.

                                   FOURTH AFFIRMATIVE DEFENSE

              The doctrine of laches bars Plaintiff’s claims, in whole or in part.




                                                           5
Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 6 of 7 PageID: 41



                                     FIFTH AFFIRMATIVE DEFENSE

             Plaintiff’s damages, if any, were caused in whole or in part by Plaintiff’s own conduct or

      parties over whom Computershare had no control or right of control and for whose actions

      Computershare is not liable.

                                     SIXTH AFFIRMATIVE DEFENSE

              Computershare did not employ Plaintiff.

                                 SEVENTH AFFIRMATIVE DEFENSE

              The Complaint fails to state a claim upon which an award of attorney's fees or punitive

      damages may be granted.

                                     EIGHTH AFFIRMATIVE DEFENSE

             Computershare reserves the right to amend and/or supplement its Answer and Affirmative

      Defenses to Plaintiff’s Complaint and Jury Demand with additional, separate defenses as further

      investigation and discovery of the facts may warrant. Further, Computershare reserves the right

      to raise any and all affirmative defenses which may become apparent during the course of this

      action and, accordingly, to amend its Answer and Defenses to Plaintiff’s Complaint and Jury

      Demand.

                       DEMAND FOR STATEMENT OF DAMAGES CLAIMED

             Pursuant to R. 4:5-2, Computershare hereby demands that Plaintiff provide a written

      statement of the amount of damages claimed herein.

                               CERTIFICATION PURSUANT TO R. 4:5-1

             The undersigned certifies in accordance with R. 4:5-1(b)(2) that the within matter is not

      the subject of any other action pending in any Court or of a pending arbitration proceeding; that

      no such action or arbitration proceeding is contemplated; and that Computershare is not aware of

      any non-party who should be joined in this action or who is subject to joinder.



                                                         6
Case 2:19-cv-19997-SDW-SCM Document 10 Filed 11/27/19 Page 7 of 7 PageID: 42




                                     DESIGNATION OF TRIAL COUNSEL

               Pursuant to R. 4:25-4, William P. McLane, Esq and Shareef M. Omar, Esq are hereby

      designed as trial counsel.



                                             LITTLER MENDELSON, P.C.
                                             Attorneys for Defendant
                                             Computershare, Inc.


                                             By:   /s/ William P. McLane
                                                    William P. McLane, Esq.
                                                    Shareef M. Omar, Esq.


      Dated: November 27, 2019

      4827-1625-6941.1 078197.1010




                                                      7
